Exhibit 10.2 EXCHANGE AGREEMENT by and between TC PipeLines, LP and TC PipeLines GP, Inc. Dated as of July 1, 2009 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (this “Agreement”) dated as of July 1, 2009 (the “Closing Date”), is entered into by and between TC PipeLines, LP, a Delaware limited partnership (the “Partnership”), and TC PipeLines GP, Inc., a Delaware corporation (the “General Partner”). RECITALS A.The General Partner is the general partner of the Partnership and holds (i) a 1% General Partner Interest in the Partnership, as defined in the Current Partnership Agreement (as defined below), and (ii) limited partnership interests in the Partnership defined in the Current Partnership Agreement as “Common Units”. B.The General Partner is also the holder of certain limited partnership interests in the Partnership defined in the Current Partnership Agreement as “Incentive Distribution Rights” (“IDRs”).The IDRs as defined in the Current Partnership Agreement immediately prior to the effectiveness of the Revised Partnership Agreement (as defined below) are referred to herein as the “Old IDRs”. C.The General Partner has agreed to transfer and assign all of the Old IDRs held by it to the Partnership for cancellation in exchange for the issuance by the Partnership to the General Partner of (i) all of the new IDRs to be issued by the Partnership under the Revised Partnership Agreement, having the rights, preferences, privileges and restrictions set forth therein (the “New IDRs”) and (ii) 3,762,000 Common Units (the “Additional Units”), and the Partnership has agreed to issue the New IDRs and Additional Units to the General Partner as consideration for the transfer of the Old IDRs to the Partnership. D.The parties hereto have agreed to amend and restate the Amended and Restated Agreement of Limited Partnership of TC PipeLines, LP in effect as of the date hereof (the “Current Partnership Agreement”) so as effectively to eliminate the Old IDRs and replace them with the New IDRs and to make certain other changes to the Current Partnership Agreement (such amended and restated agreement being referred to as the “Revised Partnership Agreement”). E.The execution and adoption of the Revised Partnership Agreement, the transfer and assignment by the General Partner to the Partnership of the Old IDRs, and the issuance by the Partnership of the New IDRs and Additional Units, as described above, (collectively, the “Transactions”) are conditioned on each other. F.The Transactions are part of, and coincident with the completion of, another transaction that includes the sale by Gas Transmission Northwest Corporation, a California corporation and an affiliate of the General Partner, to TC Pipelines Intermediate Limited Partnership, a Delaware limited partnership and an affiliate of the Partnership, of a 100% membership interest in North Baja Pipeline, LLC, a Delaware limited liability company. 1 NOW, THEREFORE, in consideration of their mutual undertakings and agreements hereunder, the parties undertake and agree as follows: ARTICLE I DEFINITIONS “Additional Units” has the meaning given such term in the Recitals. “Agreement” has the meaning given such term in the Preamble. “Closing Date” has the meaning given such term in the Preamble. “Current Partnership Agreement” has the meaning given such term in the Recitals. “General Partner”has the meaning given such term in the Preamble. “IDRs” has the meaning given such term in the Recitals. “New IDRs” has the meaning given such term in the Recitals. “Old IDRs” has the meaning given such term in the Recitals. “Partnership” has the meaning given such term in the Preamble. “Revised Partnership Agreement” has the meaning given such term in the Recitals.The Revised Partnership Agreement shall be in the form attached hereto as Exhibit 1. “Securities Act” has the meaning given such term in Section 3.2(c). “Transactions” has the meaning given such term in the Recitals. “Units” means limited partnership interests in the Partnership defined in the Current Partnership Agreement and the Revised Partnership Agreement as “Common Units.” ARTICLE II THE TRANSACTIONS 2.1Transfer and Assignment of Old IDRs.On the Closing Date and immediately upon the execution of the Revised Partnership Agreement, the General Partner shall, by its execution of the Revised Partnership Agreement, transfer and assign to the Partnership all of its right, title and interest in the Old IDRs held by it on the Closing Date, and the Old IDRs shall thereupon be cancelled and shall cease to exist. 2.2Consideration.As consideration for the transfer and assignment of the Old IDRs to the Partnership, the Partnership shall issue to the General Partner, on the Closing Date, the New IDRs and Additional Units.Such issuance shall be deemed to have occurred immediately upon execution of the Revised Partnership Agreement. 2 2.3Partnership Agreement.On the Closing Date, the General Partner shall, in order to evidence the exchange of the Old IDRs for the New IDRs, execute and adopt the Revised Partnership Agreementon its own behalf in its capacity as general partner of the Partnership and by power of attorney on behalf of the limited partners of the Partnership. 2.4.Certificates for Additional Units. On the Closing Date, the Partnership shall issue to the General Partner a certificate or certificates representing the Additional Units.The certificate(s) evidencing the Additional Units shall bear a legend substantially in the form set forth below and containing such other information as the Partnership may deem necessary or appropriate: THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR PURSUANT TO AN EXEMPTION THEREFROM WHICH, IN THE OPINION OF COUNSEL FOR THE HOLDER, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS LIMITED PARTNERSHIP, IS AVAILABLE. No fractional Units or scrip shall be issued as a result of the transactions contemplated by this Agreement. 2.5.Listing of Units. The Partnership shall apply to have the Additional Units listed on the Nasdaq Global Select Market prior to or on the Closing Date. 2.6.Further Assurances.
